Citation Nr: 0709713	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  02-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	Private Attorney - Mark R. 
Lippman, Esq. 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1972 to 
July 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran suffered a traumatic injury to his left hip 
during a fall in the mid-1970s while in the military.  He 
currently has a right hip disability, which he believes is 
either directly related to his fall in service, or was caused 
by his service connected left hip disability.

In September 2006, the Court of Appeals for Veterans Claims 
vacated a July 2005 Board decision on the grounds that it was 
based on an April 2003 VA examination in which the examiner 
did not mention that she had reviewed the veteran's claims 
file prior to conducting the examination.

Given the instructions of the Court, a remand is now 
warranted for a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from October 2004 to the present.

2.  Following completion of the requested 
development, schedule the veteran for an 
examination of his right hip.  The 
examiner should be provided with the 
veteran's claims file and asked to fully 
review it prior to conducting the 
examination.  A notation that this review 
was accomplished should be included in the 
report provided by the examiner.  The 
examiner should set out the appropriate 
diagnosis for each right hip disability 
found, and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any right hip disability was caused by, or 
began during the veteran's time in 
service, or was caused or aggravated by 
the veteran's service connected left hip 
disability. 

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


